Citation Nr: 0509208	
Decision Date: 03/28/05    Archive Date: 04/07/05

DOCKET NO.  02-06 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a chronic skin 
disorder, to include as due to exposure to herbicide agents 
in Vietnam.  

2.  Entitlement to an original evaluation in excess of 70 
percent for post-traumatic stress disorder (PTSD).  

3.  Entitlement to an original evaluation in excess of 20 
percent for diabetes mellitus.  

4.  Entitlement to an original evaluation in excess of 20 
percent for residuals of a right knee injury.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from January 1969 to January 
1971, including service in Vietnam from June to September 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  The Board remanded the case in May 2004 for 
additional evidentiary development.  


FINDINGS OF FACT

1.  The medical evidence of record does not show a current 
chronic skin disorder.  

2.  The appellant's PTSD is manifested by symptoms including 
deficiencies in work and family relations, depressed mood, 
poor impulse control, unprovoked irritability, difficulty in 
adapting to stressful circumstances, and difficulty 
establishing and maintaining effective relationships; total 
social and occupational impairment is not shown.  

3.  The appellant's diabetes mellitus is manifested by the 
need for insulin, restricted diet, and oral hypoglycemic 
agent.  

4.  The appellant's residuals of a right knee injury are 
manifested by dislocated semilunar cartilage with frequent 
episodes of "locking," pain, and effusion into the joint.  


CONCLUSIONS OF LAW

1.  A chronic skin disorder was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1111, 1112, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).  

2.  The criteria for an original evaluation in excess of 70 
percent for post-traumatic stress disorder are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.125 to 4.130, Diagnostic Code 9411 (2004).  

3.  The criteria for an original evaluation in excess of 20 
percent for diabetes mellitus are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.119, 
Diagnostic Code 7913 (2004).  

4.  The criteria for an original evaluation in excess of 20 
percent for residuals of a right knee injury are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.40, 4.45. 4.59, 4.71, 4.71a, Diagnostic Codes 5256 to 5263 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for a Skin Disorder

The claimant seeks to establish service connection for 
chronic skin disorder, to include as secondary to alleged 
exposure to herbicide agents in Vietnam.  Service connection 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2004).  

Service-connection generally requires medical evidence of a 
current disability; evidence of incurrence or aggravation of 
a disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, a nexus, or 
link, between the in-service disease or injury and the 
current disability as provided by competent medical evidence.  
Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson v. West , 
12 Vet. App. 247, 253 (1999); Cohen v. Brown, 10 Vet. App. 
128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995) 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Layno 
v. Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Alternatively, the nexus between 
service and the current disability can be satisfied by 
evidence of continuity of symptomatology and medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  
38 C.F.R. § 3.303(b) (2004); Savage v. Gober, 10 Vet. App. 
488, 495 (1997).  

Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
For some factual issues, competent lay evidence may be 
sufficient.  Lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness.  
Layno v. Brown, 6 Vet. App. at 469.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit , 5 Vet. App. at 93.  

VA regulations pertaining to Agent Orange exposure, now 
expanded to include all herbicides used in Vietnam, provide 
that a veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the Vietnam 
era and has a disease listed at 38 C.F.R. § 3.309(e) (2004), 
shall be presumed to have been exposed during such service to 
a herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  A "herbicide agent" is a chemical in 
a herbicide used in support of the United States and allied 
military operations in the Republic of Vietnam during the 
Vietnam era.  38 C.F.R. § 3.307(a)(6)(i) (2004).  "Service 
in the Republic of Vietnam" includes service in the waters 
offshore and service in other locations if the conditions of 
service involved duty or visitation in the Republic of 
Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (2004).  The 
appellant's service separation document, the Department of 
Defense (DD) Form 214, Report of Transfer or Discharge, 
indicates he served in Vietnam from June to September 1969.  

A disease associated with exposure to certain herbicide 
agents listed in 38 C.F.R. § 3.309 (2004) will be considered 
to have been incurred in service even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.307(a) (2004).  
VA regulations provide that if a veteran was exposed to an 
herbicide agent during active military, naval, or air 
service, the following diseases shall be service- connected 
if the requirements of 38 C.F.R. § 3.307(a)(6) (2004) are 
met, even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) (2004) are also satisfied: 
chloracne or other acneform disease consistent with 
chloracne; type II diabetes mellitus; Hodgkin's disease; 
chronic lymphocytic leukemia; multiple myeloma; non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancers 
of the lung, bronchus, larynx, or trachea); and soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  The term "soft-tissue sarcoma" 
includes the following: adult fibrosarcoma; dermato-
fibrosarcoma protuberans; malignant fibrous histiocytoma; 
liposarcoma; leiomyosarcoma; epithelioid leiomyosarcoma 
(malignant leiomyoblastoma); rhabdomyosarcoma; 
ectomesenchymoma; angiosarcoma (hemangiosarcoma and 
lymphangiosarcoma); proliferating (systemic) 
angioendotheliomatosis; malignant glomus tumor; malignant 
hemangiopericytoma; synovial sarcoma (malignant synovioma); 
malignant giant cell tumor of tendon sheath; malignant 
schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas; malignant 
mesenchymoma; malignant granular cell tumor; alveolar soft 
part sarcoma; epithelioid sarcoma; clear cell sarcoma of 
tendons and aponeuroses; extraskeletal Ewing's sarcoma; 
congenital and infantile fibrosarcoma; and malignant 
ganglioneuroma.  38 C.F.R. § 3.309(e) (2004).  

If service connection cannot be established pursuant to these 
regulatory provisions, direct service connection can still be 
established by "show[ing] that the disease or malady was 
incurred during or aggravated by service," a task that 
includes the difficult burden of tracing causation to a 
condition or event during service.  See Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

In his July 2000 application claiming service connection for 
a skin disorder, he asserted the skin disorder was due to his 
exposure to herbicide agents in Vietnam.  However, he 
provided no specific information as to any treatment for a 
current skin disorder.  In his March 2002 substantive appeal, 
he reported a skin rash "all over my body (ears, arms, legs, 
etc.)" that itch and bleed from scratching.  He reported 
having a basal cell carcinoma removed from his head in 
December 2001.  He also indicated he had received private 
medical treatment for a skin disorder before his diabetes was 
diagnosed, though he further commented that physicians were 
not required to keep records concerning treatment "many 
years back"; it appears he meant the physician's records 
were unavailable.  

The initial element of a service connection claim - whether 
using the provisions of section 3.309(e) or proving a direct 
connection to service - requires medical evidence of a 
current diagnosis of a skin disorder.  The appellant 
maintains he has such a skin disorder, though the available 
medical evidence does not reveal such a disorder.  The VA 
examinations in August and October 2001 were silent as to any 
skin disorder.  VA clinical record from January 2001 to 
December 2003 contained a series of disorders under the 
heading "Problem List", which included a skin disorder not 
otherwise specified and a date of December 2000.  In 
accompanying VA clinical records that listed diagnoses of 
disorders for which VA provided treatment, a skin disorder 
was not listed as a diagnosis.  These entries in a "Problem 
List" do not indicate a current diagnosis of a skin 
disorder, characterized as a chronic rash as described by the 
appellant in his claim, for such a list does not rise to the 
medical standard of a diagnosis.  If it were to have been a 
diagnosis of a skin disorder, the preparers of these VA 
clinical records would have included it in the list of 
diagnoses for which the appellant was receiving treatment.  

Also of record, provided by the appellant, is a VA clinical 
record dated in December 2001 containing the pathology 
results on a section of posterior scalp skin.  The results of 
the testing showed "basal cell carcinoma, margins 
negative".  This document shows what the appellant purports 
it to say: that he had a section of skin removed from his 
posterior scalp that was determined to have basal cell 
carcinoma.  However, this is not the skin rash the appellant 
initially claimed service connection for, nor do the 
remaining VA clinical records discuss any residual treatment 
or symptomatology associated with basal cell carcinoma.  It 
appears, instead, from the comment "margins negative" that 
the excision successfully removed all the cancerous tissue 
without residual.  

The medical evidence of record does not reveal a current 
diagnosis of a skin disorder, whether a rash or residual of 
basal cell carcinoma, that might satisfy the initial element 
of a service connection claim.  In light of the evidence of 
record and based on this analysis, it is the determination of 
the Board that the preponderance of the evidence is against 
the claim of entitlement to service connection for a chronic 
skin disorder.  

II.  Increased Rating Claims

Generally applicable criteria

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002).  Requests for 
increased disability ratings require consideration of the 
medical evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2004).  
If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004); 
Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1 (2004); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  A claim placed 
in appellate status by disagreement with the initial rating 
award and not yet ultimately resolved is an original claim as 
opposed to a new claim for increase.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  In such cases, separate ratings 
may be assigned for separate periods based on the facts 
found, a practice known as "staged" ratings.  

PTSD

The RO established service connection for PTSD by an August 
2001 rating action.  Initially, the disability was assigned a 
30 percent evaluation, which the RO increased to 50 percent 
in a February 2002 rating decision, and to a 70 percent 
evaluation by a November 2004 rating decision.  The appellant 
herein seeks an evaluation in excess of 70 percent disabling.  

PTSD is rated pursuant to the criteria of Diagnostic Code 
9411.  As provided in a General Rating Formula for Mental 
Disorders, Diagnostic Code 9411 for PTSD provides for the 
following ratings at and above the 70-percent level:  

70 percent:  Occupational and social impairment, 
with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine 
activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and maintain 
effective relationships.  

100 percent:  Total occupational and social 
impairment, due to such symptoms as: gross 
impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own 
name.  

In evaluating the severity of the psychiatric manifestations, 
one tool the examiners used often in discussing the 
appellant's case was a score corresponding to the Global 
Assessment of Functioning (GAF) scale.  The GAF scale 
reflects "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See AMERICAN PSYCHIATRIC ASSOCIATION, DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994) 
(hereinafter DSM-IV); Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995).  A GAF score is highly probative as it relates 
directly to the appellant's level of impairment of social and 
industrial adaptability, as contemplated by the rating 
criteria for mental disorders.  See Massey v. Brown, 7 Vet. 
App. 204, 207 (1994).  

The VA clinical and examination reports associated with the 
claims file include a series of GAF scores as follows:

Date:				GAF Score
February 2001		48
March 2001			48
October 2001			58
June 2002 			41
October 2002			46
December 2002		46
May 2003			46
October 2003			43, 46
December 2003		46
January 2004			48

These scores are predominantly within the range of 41 to 50 
corresponding to "[s]erious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
OR any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  DSM-
IV, at 32.  The criteria for the currently assigned 70 
percent evaluation contemplate symptoms such as suicidal 
ideation, obsessional rituals interfering with routine 
activities, and difficulty in adapting to stressful worklike 
settings or in establishing and maintaining effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2004).  One score, recorded at the VA examination in October 
2001, revealed a score of 58, which is within the range of 51 
to 60 representing "[m]oderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers."  DSM-IV, at 32.  This GAF score appears as an 
anomaly form the predominant trend, as expressed in VA 
clinical records over a three-year period (February 2001 to 
January 2004) in a treating environment.  Therefore, these 
GAF scores within the range of 41 to 50 as described in DSM-
IV provide strong evidence in support of continuing the 
currently assigned 70 percent evaluation.  

VA examination in October 2001 diagnosed PTSD based on review 
of the claims file and thorough evaluation of the appellant.  
The examiner noted the appellant had problems with 
nightmares, insomnia, flashbacks, intrusive thoughts, 
exaggerated startle response, hypervigilance, depression, 
irritability, decreased concentration, difficulty with 
expression of feelings, sense of estrangement from others, 
survivor guilt, desire for isolation, lack of enjoyment, and 
avoidance.  His social adaptability and interaction with 
others was considerably to severely impaired due to his 
problems of irritability, hypervigilance, and desire for 
isolation.  His flexibility, adaptability, and efficiency in 
an industrial setting were considerably to severely impaired 
due to his problems with issues of control and irritability.  
The examiner estimated his overall level of disability to be 
in the considerable to severe range.  He was able to handle 
his own funds with assistance from his spouse.  Mental status 
examination revealed slow and halting speech, flat affect, 
and logical thought processes.  He denied current suicidal 
ideation, but reported an attempt in the 1980s.  He reported 
no hallucinations or delusions, though he indicated he had 
homicidal thoughts when angry; he had grabbed people at work 
and thrown them out of a door about one year earlier.  

VA clinical records from January 2001 to December 2003 
provided a fuller description of the appellant's mental 
status.  VA clinical records in January 2001 indicated the 
appellant had a long history of nightmares, temper outbursts, 
problems at work with rage, and alcohol abuse (in remission 
over the previous four months).  He had intrusive thoughts, 
poor concentration and memory, and had gotten into a physical 
fight with his son about four years earlier.  VA clinical 
records in February 2001 indicated slowed speech, goal-
directed thoughts, normal cognitive function, downcast and 
depressed affect, superficial insight, and impulsivity with 
minimal provocation.  There were no hallucinations or 
delusions and the appellant denied suicidal or homicidal 
ideation.  

VA clinical records in June 2002 indicated the appellant 
grabbed a co-worker by the collar at work and pushed him 
against the wall.  He described loosing his temper to such a 
degree that he grabbed a knife and only stopped his actions 
when two other co-workers intervened.  Nonetheless, it was 
noted the appellant denied suicidal ideation and homicidal 
ideation.  His mood was depressed, his affect somber and 
irritable, and his insight fair.  VA clinical records in 
October 2002 indicated poor sleep with nightmares and 
irritability and depression.  VA clinical records in December 
2002 indicated the appellant noted he was irritable with his 
grandchildren, with tense mood, blunt affect, unremarkable 
speech, no hallucinations or delusions, and fair insight and 
judgment.  These entries and VA clinical records in May 2003 
noted the appellant's use of medications to reduce 
irritability and his hostility toward co-workers.  VA 
clinical records in October and December 2003 noted a 
constricted mood, unremarkable speech, logical and goal-
directed thoughts, no hallucinations or delusions, no 
homicidal or suicidal ideation, and fair insight and 
judgment.  

These findings reveal severe symptoms that support the 70 
percent evaluation.  From the effect of these symptoms on his 
relationships at work and at home, he is depicted as having 
deficiencies in such areas as work and family relations, in 
his mood and impulsivity, and in depression that affects the 
ability to function independently, appropriately and 
effectively.  Most significant is his impaired impulse 
control, as demonstrated by his unprovoked irritability with 
periods of violence both at work and in a family setting.  
These events effectively reveal his difficulty in adapting to 
stressful circumstances and his inability to establish and 
maintain effective relationships.  

As for whether these symptoms support a 100 percent schedular 
evaluation under the criteria of Diagnostic Code 9411, they 
do not indicate gross impairment in thought processes or 
communication, persistent delusions or hallucinations, 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene), 
disorientation to time or place, or memory loss for names of 
close relatives, own occupation, or own name.  His physical 
confrontations in the past with his son and in June 2002 with 
a co-worker reveal inappropriate behavior, though these 
incidents appear isolated and the evidence does not suggest 
they represent an ongoing pattern of grossly inappropriate 
behavior.  The evidence generally described the appellant as 
without suicidal or homicidal ideation, though the June 2002 
clinical records indicated the appellant described himself 
reaching for his knife in an altercation with a co-worker.  
Certainly there is this one incident of potential homicidal 
ideation, though the remainder of the evidence does not 
indicate any further such incidents and thus does not reveal 
a persistent danger of hurting himself or others.  

These findings, as well as the appellant's continuing 
employment as discussed within the VA clinical records, do 
not correspond to, or more nearly approximate, the criteria 
for a 100 percent schedular evaluation provided by Diagnostic 
Code 9411.  In short, there is no evidence of total 
occupational and social impairment, though as noted above it 
is indicative of a severe occupational and social impairment 
requiring the currently assigned 70 percent evaluation.  In 
light of the evidence and based on this analysis, it is the 
determination of the Board that the preponderance of the 
evidence is against the claim of entitlement to an original 
evaluation in excess of 70 percent for PTSD.  



Diabetes Mellitus

The disability has been assigned a 20 percent evaluation from 
the date of the appellant's claim in July 2000.  The criteria 
used to evaluate the disability are those of Diagnostic Code 
7913 for diabetes mellitus:  

10 percent:  Manageable by restricted diet only.  

20 percent:  Requiring insulin and restricted diet, 
or; oral hypoglycemic agent and restricted diet.  

40 percent:  Requiring insulin, restricted diet, 
and regulation of activities.  

60 percent:  Requiring insulin, restricted diet, 
and regulation of activities with episodes of 
ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a 
month visits to a diabetic care provider, plus 
complications that would not be compensable if 
separately evaluated.  

100 percent:  Requiring more than one daily 
injection of insulin, restricted diet, and 
regulation of activities (avoidance of strenuous 
occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions 
requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus 
either progressive loss of weight and strength or 
complications that would be compensable if 
separately evaluated.  

38 C.F.R. § 4.119 (2004).  Evaluate compensable complications 
of diabetes separately unless they are part of the criteria 
used to support a 100 percent evaluation.  Noncompensable 
complications are considered part of the diabetic process 
under Diagnostic Code 7913.  Id., Note 1.  

Private clinical records in June 2000 indicated the appellant 
had poorly controlled diabetes mellitus and that the 
appellant was poorly compliant.  He was treated with a 
medication, Glucotrol.  VA clinical records in May 2002 
indicated the appellant was being treated with insulin.  
Diabetes was listed on a "Problem List" in VA clinical 
records from October 2002 to December 2003.  VA clinical 
records in November 2002 noted active diabetes treated with 
insulin.  The physician recommended the appellant lose 
weight, exercise, and diet.  VA clinical records in January 
2003 indicated diabetes treated with Metformin therapy.  

VA examination in August 2001 indicated the appellant had a 
history of diabetes for the previous 12 to 15 years, for 
which he was treated with two oral hypoglycemic agents.  He 
complained of blurred vision, lower extremity peripheral 
numbness, erectile dysfunction, and dysuria without 
hematuria.  It was noted he did a lot of lifting in his work; 
he denied shortness of breath, orthopnea, palpitations, or 
paroxysmal nocturnal dyspnea.  He also had no hemoptysis, 
urgency, or urethral discharge.  The diagnoses included 
chronic diabetes.  VA examination in October 2001 indicated 
the appellant had a 15-years history of diabetes, for which 
he took diabetes medication, including Metformin.  The 
diagnoses included noninsulin-dependent diabetes mellitus.  

The findings of these examinations and the treatment shown in 
the clinical records reveal at most the need for insulin and 
restricted diet, and oral hypoglycemic agents.  These facts 
correspond to the currently assigned 20 percent evaluation.  
For a higher evaluation at 40- or 60-percent disabling, there 
is required also the need to regulate his activities.  The 
clinical records are silent as to any such regulation in 
activities, and the VA examinations included a note that the 
appellant did a lot of lifting at work.  Nonetheless, the 
examiners did not comment on the need to restrict that 
physical activity.  Moreover, there is no indication of 
progressive loss of weight or strength, episodes of 
ketoacidosis or hypoglycemic reactions requiring 
hospitalization visits to a diabetic care provider, or the 
need for more than one daily injection of insulin.  In light 
of the evidence and based on this analysis, it is the 
determination of the Board that the preponderance of the 
evidence is against an original evaluation in excess of 20 
percent for diabetes mellitus.  

Right Knee

The appellant's right knee injury residuals are currently 
assigned a 20 percent evaluation by analogy pursuant to the 
criteria of Diagnostic Code 5258 for dislocated semilunar 
cartilage with frequent episodes of "locking," pain, and 
effusion into the joint.  The appellant seeks a higher 
evaluation, which is supported by the following criteria:  

Under Diagnostic Code 5256 for ankylosis of the 
knee, a 30 percent evaluation may be assigned for 
ankylosis of the knee with favorable angle in full 
extension, or in slight flexion between zero 
degrees and 10 degrees.  A 40 percent evaluation 
may be assigned for ankylosis of the knee in 
flexion between 10 degrees and 20 degrees.  A 
50 percent evaluation may be assigned for ankylosis 
of the knee in flexion between 20 degrees and 45 
degrees.  A 60 percent evaluation may be assigned 
for ankylosis of the knee described as extremely 
unfavorable, in flexion at an angle of 45 degrees 
or more.  
	
Under Diagnostic Code 5257 for other impairment of 
the knee, a 30 percent evaluation may be assigned 
for severe recurrent subluxation or lateral 
instability.  (A 10 percent evaluation may be 
assigned where the evidence shows slight recurrent 
subluxation or lateral instability.  A 20 percent 
evaluation may be assigned for moderate recurrent 
subluxation or lateral instability.)  

Under Diagnostic Code 5260 for limitation of 
flexion of the leg, a 30 percent evaluation may be 
assigned for flexion limited to 15 degrees.  (A 
noncompensable evaluation may be assigned where 
evidence demonstrates flexion limited to 
60 degrees; a 10 percent evaluation may be assigned 
for flexion limited to 45 degrees; a 20 percent may 
be assigned, a 10 percent evaluation may be 
assigned.)  

Under Diagnostic Code 5261 for limitation of 
extension of the leg, extension limited to 20 
degrees warrants a 30 percent evaluation; extension 
limited to 30 degrees warrants a 40 percent 
evaluation; and extension limited to 45 degrees 
warrants a 50 percent evaluation.  (A 
noncompensable evaluation may be assigned for 
extension limited to 5 degrees.  Extension limited 
to 10 degrees warrants a 10 percent evaluation; 
extension limited to 15 degrees warrants a 20 
percent evaluation.)  

Under Diagnostic Code 5262 for impairment of the 
tibia and fibula, a 30 percent evaluation may be 
assigned for malunion of the tibia and fibula with 
marked knee or ankle disability.  For nonunion of 
the tibia and fibula, with loose motion, requiring 
brace, a 40 percent evaluation may be assigned.  (A 
10 percent evaluation may be assigned for malunion 
of the tibia and fibula with slight knee or ankle 
disability.  A 20 percent evaluation may be 
assigned for malunion of the tibia and fibula with 
moderate knee or ankle disability.)  

VA examination in August 2001 indicated the appellant used no 
assistive devices and complained of dull pain in the right 
knee.  He had popping and give way at times.  He reported 
ascending and descending stairs leading with his left lower 
extremity.  Examination revealed motion from zero degrees 
extension to 135 degrees flexion with mild to moderate 
patellofemoral crepitus.  He had mild to moderate medial 
joint line tenderness and well-healed arthroscopic portal 
sites.  X-rays in August 2001 revealed a small suprapatellar 
effusion, mild patellofemoral degenerative changes, and 
minimal joint space narrowing.  The diagnosis was early 
degenerative arthrosis status post-medial meniscectomy 
partial in arthroscopic fashion.  

VA examination in October 2001 indicated the appellant 
complained of slightly increased pain in cold weather.  He 
continued use of pain medication and has difficulty walking; 
at work he stands daily and it was noted he had recent 
episodes of give way.  He did not wear or use assistive 
devices.  Examination revealed range of motion from zero 
degree extension to 130 degrees flexion.  There was mild 
patellofemoral crepitus with joint line tenderness on 
anterior medial and posterior medial sides of the knee.  It 
was noted he had stable ligaments and had well-healed 
arthroscopic portal sites.  The assessment was patellofemoral 
arthritis as well as medial arthrosis secondary to partial 
meniscectomy, which represented post-traumatic arthrosis of 
the knee status post meniscectomy.  The examiner indicated 
the claims file was reviewed in conjunction with the 
examination.   

This evidence does not indicate there is any ankylosis 
associated with the right knee, and therefore an evaluation 
is not warranted pursuant to the criteria of Diagnostic Code 
5256 for ankylosis of the knee.  Nor is there any evidence to 
suggest nonunion or malunion of the tibia and fibula that 
under Diagnostic Code 5262 might warrant compensation for 
impairment of the tibia and fibula.  As for limitation of 
extension and flexion of the right knee, the range of motion 
measurements in the August and October 2001 examinations each 
showed no limitation of extension.  The absence of any 
restriction of extension does correspond with the minimal 
requirement for a noncompensable evaluation under Diagnostic 
Code 5261.  As for flexion, the examinations measured this as 
either to 130 or 135 degrees.  Whichever measurement is used, 
it represents no more than a loss of 10 degrees flexion, 
which does not correspond to the minimal requirement for a 
noncompensable evaluation under Diagnostic Code 5260.  

As for instability of the knee, the VA examination in August 
2001 indicated the appellant used no assistive devices, 
though he complained of give way at times.  VA examination in 
October 2001 indicated the appellant complained of difficulty 
walking and recent episodes of give way.  He did not wear or 
use assistive devices.  Examination revealed stable 
ligaments.  His complaints of give way indicate his 
subjective feelings of instability, though there is no 
indication he used assistive devices of any kind, even a knee 
brace, and the latter examination noted stable ligaments.  As 
the objective evidence does not support the appellant's 
subjective complaints of instability, it cannot be concluded 
the evidence corresponds to even slight recurrent subluxation 
or lateral instability for a minimally compensable evaluation 
under Diagnostic Code 5257.  

The disability might be assigned a separate (rather than an 
alternative) evaluation for degenerative joint disease, which 
is evaluated pursuant to the criteria of Diagnostic Code 5003 
for degenerative arthritis established by x-ray findings, 
which will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  Even if arthritis and dislocated 
semilunar cartilage with frequent episodes of "locking," 
pain, and effusion into the joint may be rated separately 
under Diagnostic Codes 5003 and 5258, see VAOPGCPREC 23-97, 
citing Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 
1997) (knee disorder rated under Diagnostic Code 5257 may 
involve additional disability justifying a separate rating if 
there is limitation of motion under Diagnostic Codes 5260 or 
5261 that meets the criteria for a noncompensable rating), in 
this case the VA examinations in August and October 2001 did 
not indicate the appellant's right knee disability was 
manifested by a loss of extension or flexion even to the 
noncompensable level.  Therefore, the disability cannot be 
assigned a separate compensable evaluation for arthritis in 
addition to that assigned for other impairment of the knee.  

In light of the evidence and based on this analysis, it is 
the determination of the Board that the preponderance of the 
evidence is against an original evaluation in excess of 20 
percent for residuals of a right knee injury.  

III.  Notice and Assistance Obligations

VA has a duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim and a duty to 
assist in obtaining such information or evidence.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2004). 

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004).  The VCAA notice must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  
Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 115 
(2004) (granting motion for reconsideration of and vacating 
Pelegrini v. Principi (Pelegrini I), 17 Vet. App. 412 
(2004)), see also Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Pelegrini II  held, in part, that a notice as 
required by 38 U.S.C.A. § 5103(a) (West 2002) must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In this case, the most of the initial 
AOJ decisions relevant to this claim were made after November 
9, 2000, the date the VCAA was enacted.  One rating decision, 
in August 2000 dealing with service connection for a skin 
disorder, was rendered prior to the enactment of the VCAA.  
VA believes Pelegrini II is incorrect as it applies to cases 
where the initial AOJ decision was made prior to the 
enactment of the VCAA and is pursuing further judicial review 
on this matter.  However, assuming solely for the sake of 
argument and without conceding the correctness of Pelegrini 
II , the Board finds any defect with respect to the VCAA 
notice requirement in this case to be harmless error.  The 
content of the aggregated notices, including the notice 
letters subsequently issued, fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2004).  After VA provided this notice, 
the appellant communicated on multiple occasions with VA, 
without informing it of pertinent evidence.  He has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to the appellant.  

Since the appellant filed his claims, the RO has informed him 
of the evidence necessary to substantiate the claims in a 
series of letters, from July 2000 through May 2004.  These 
letters discussed the need for medical evidence of a current 
chronic skin disorder and of the severity of his service-
connected disabilities.  In September 2000 and February 2002 
statements of the case and in August 2001, February 2002, May 
2002, July 2002, and November 2004 supplemental statements of 
the case, the RO listed the evidence considered, the legal 
criteria for evaluating the claims, and the analysis of the 
facts as applied to those criteria, thereby again informing 
the appellant of the information and evidence necessary to 
substantiate the claims.  There is no indication that 
additional notification of the types of evidence needed to 
substantiate the claims, or of VA's or the appellant's 
responsibilities with respect to the evidence, is required.  
See Quartuccio, 16 Vet. App. at 187.  

VA has informed the appellant of the information and evidence 
necessary to substantiate the claims.  The RO notified him of 
the need for information or evidence concerning the claims.  
In response, he identified the sources of his treatment and 
records from these sources are associated with the claims 
file.  The appellant has been informed of the information and 
evidence not of record that is necessary to substantiate the 
claims, of the information and evidence he was expected to 
provide, of the information and evidence that VA would seek 
to obtain, and of the need to provide any information and 
evidence in his possession pertinent to the claims.  There is 
no indication that additional notification of the types of 
evidence needed to substantiate the claim, or of VA' s or the 
appellant's responsibilities with respect to the evidence, is 
required.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Even if the initial notice in this case did not comply with 
Pelegrini II, any notice defect in this case was harmless 
error.  The content of the aggregated notices, including the 
notice letters subsequently issued, fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2004).  After VA provided this notice, 
the appellant communicated on multiple occasions with VA, 
without informing it of pertinent evidence.  He has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini II, to decide 
the appeal would not be prejudicial error.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefits sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2004).  Such assistance includes making 
every reasonable effort to obtain relevant records (including 
private and service medical records and those possessed by VA 
and other Federal agencies) that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain.  38 U.S.C.A. § 5103A(b) and (c) (West 2002); 
38 C.F.R. § 3.159(c)(1-3) (2004).  The evidence of record 
with respect to the increased-rating claims includes VA and 
private treatment records and documents received on multiple 
occasions from the appellant and his representative.  The 
RO made reasonable efforts to obtain relevant records 
adequately identified by the appellant.  It appears that all 
evidence identified by the appellant relative to the claims 
have been obtained and associated with the claims folder.  
With respect to the service-connection claim, the service 
medical records were apparently available to the RO in its 
initial adjudications of the claim; a July 2001 rating 
decision noted the service medical records were considered in 
adjudication of that claim.  In 2002, it was noted the 
service medical records were missing.  Since then, the RO has 
attempted to locate the records without success.  The Board's 
May 2004 remand also sought to assist the appellant in 
recovering these missing records.  Although the RO did not 
have success in obtaining the missing records, the Board has 
proceeded with a decision in this case on the basis that (1) 
the analysis employed in adjudicating the increased-rating 
claims does not require reference to the service medical 
records, which would not had they been available provided 
information or evidence as to the current level of severity 
of the disabilities, and (2) that the adjudication of the 
service-connection claim was dependent on current evidence of 
a chronic skin disorder, which the missing service medical 
records would not have addressed.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  The appellant has been afforded VA examinations in 
August and October 2001.  

There is no reasonable possibility further assistance might 
substantiate the claim.  See 38 U.S.C.A. § 5103A(2) (West 
2002); 38 C.F.R. § 3.159(d) (2004).  On appellate review, 
there are no areas in which further development is needed.  



ORDER

Entitlement to service connection for a chronic skin 
disorder, to include as due to exposure to herbicide agents 
in Vietnam, is denied.  

Entitlement to an original evaluation in excess of 70 percent 
for PTSD is denied.  

Entitlement to an original evaluation in excess of 20 percent 
for diabetes mellitus is denied.  

Entitlement to an original evaluation in excess of 20 percent 
for residuals of a right knee injury is denied.  



	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


